EXHIBIT 10.1




CONTRACT







Between

(1)

General Metals Corp. ( “GNMT” ) having its principal executive office at  615
Sierra Rose Dr Suite 1, Reno, NV 89511

and

(2)

 Stephan Tandon,  Redingskamp 14 b, 22523 Hamburg, Germany – Emanuel Suchefort,
Rotkelchenweg 26, 25421 Pinneberg, Germany  - (“The Advisers”)

Hereafter also referred to as “the Parties”

It is agreed as follows

1.

Services

(1)

The Advisers are exclusive mediators. The Advisers shall mediate the following
services ( the”Services”) to GNMT as well as other services which may be agreed
from time to time by the Parties. The following services will be done by the
partners of the Advisers for 3months. The partners will fulfil those different
steps constantly and/or temporary through the whole time:

–

translation and implementation/installation of published news/press
releases directly at leading financial middle European web-sites like
wallstreet-online.de, financial.de, finanznachrichten.de etc, this press work
will be done by a leading press-team and will run for 3months

–

news-/stockletter-/analyst-teams will start. They will transmit and distribute
reports/recommendations over subscriber databases

–

reports/recommendations in the online services will be transmitted to the
investors-communities

–

updates, press-releases, news and information about your company will be
prepared and worked out for reports/recommendations   

–

communities with over 200000 investors who are constantly interested in getting
news, reports and recommendations of international Micro- and Small-Caps will be
used for the initial start

(2)

The Advisers will act exclusively as transmitter of information. The Advisers in
particular will not comment on nor influence any information received from GNMT.

(3)

The Advisers shall start to transmit the information to the partners immediately
upon receipt of the first information from GNMT about its business.

2.

Fees

(1)

GNMT shall pay a fee to the Advisers for their Services in the form of GNMT
Common St. par value: 0,001U$ -2000000 restricted shares 144     -     

Emanuel Suchefort: 1100000          Stephan Tandon: 900000     

(2)

The fee shall be due and payable free of any costs and charges.








--------------------------------------------------------------------------------

3.

Termination

(1)

This Contract shall remain in force until the agreed services have been
completed. Either Party shall however be entitled to terminate this Contract
earlier by giving the other Party not less than one month notice in writing, but
not with effect prior to three months after receipt of information pursuant to
section 1 (3).

4.

Liability

(1)

The Advisers shall not be responsible for, and indemnify GNMT in respect of, any
damage, loss or liability (whether criminal or civil) of or suffered by (
including costs and expenses properly incurred in connection with any claim )
GNMT ( or its officers and employees ) in connection with breach of duties under
this agreement and any activities of the partners.

(2)

The limitation of liability under section 4 (1) shall not apply to (i) rights
and remedies which GNMT may have under applicable law as a result of the
Adviser’s failure to fulfill essential Contractual duties, (ii) any rights and
remedies of GNMT under applicable law for fraud, willful misconduct or gross
negliance and/or (iii) in case of injury of life, body or health.

(3)

GNMT shall indemnify and hold harmless Advisers from and against any
liabilities, damages and reasonable costs and expenses which may arise out of or
in connection with information or documentation provided by or for GNMT under
this Contract.

5.

General

(1)

This Contract is governed by and shall be construed in accordance with German
law.

(2)

The courts in Hamburg, Germany, shall have exclusive jurisdiction over all
disputes arising out of or in connection with this Contract.

(3)

The parties hereto, agree that this agreement may be transmitted by facsimile or
such similar device and that the reproduction of signatures by facsimile or such
similar device will be treated as binding as if originals.







April, 13th   2009







Signed

 

Signed

General Metals Corporation

                          

Advisors

 

 

/s/ Stephan Tandon  

/s/ Steve Parent

 

 

 

 

/s/ Emanuel Suchefort

Steve Parent, President and CEO

 

 

 






